Citation Nr: 1540168	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and T.B.


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that Veteran submitted a July 2015 statement from his urologist at the West Palm Beach VAMC.  He did not provide a waiver of the RO's initial consideration of that evidence; however, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence on remand.  See 38 C.F.R. § 20.1304.  

This case consists entirely of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he currently has bladder cancer that is due to herbicide exposure in service.  His DD 214 shows that he served in the Republic of Vietnam from January 1969 to May 1971, and he is therefore presumed to have been exposed to certain herbicide agents.  VA treatment records also document the Veteran's diagnosis for bladder cancer in January 2010.  

Although bladder cancer is not on the list of diseases that VA has associated with herbicide exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Veteran has submitted a July 2015 statement from his urologist at the West Palm Beach VAMC indicating that it is within the realm of medical possibility that his bladder cancer is related to his herbicide exposure.  However, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus).   

The Veteran was afforded a VA examination in March 2010; however, no medical opinion was provided.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of his bladder cancer.

In addition, the Veteran testified in July 2015 that he received ongoing treatment for his bladder cancer at the West Palm Beach VAMC, yet the most recent treatment records from the West Palm Beach VAMC date from May 2010.  Thus, on remand, the AOJ should obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bladder cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain and associate with the claims file any outstanding VA medical records, to include records from the West Palm Beach VAMC dated since May 2010.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bladder cancer that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  It should also be noted that his treating VA urologist has submitted a July 2015 medical opinion.  

The examiner should state whether it is at least as likely as not that the Veteran currently has bladder cancer that is due to his herbicide exposure in service or is otherwise causally or etiologically related to his military service (regardless of the fact that such a disorder may not be presumed to be associated with herbicide exposure).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

